DETAILED ACTION
The communication dated 6/14/2022 has been entered and fully considered.
Claims 1-20 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered to be: Grimard et al. (U.S. 5,903,428), hereinafter GRIMARD. GRIMARD teaches: a base substrate (110) [Col. 3, lines 36-47], a mesa structure (106) protruding away from the base substrate, wherein the mesa structure includes a top surface and side walls [Col. 3, lines 65-67]); a passivation layer covering the top surface (GRIMARD teaches a semiconductor wafer (108) covering the top surface of the mesa structure [Fig. 1A; Col. 3, lines 30-31]).
GRIMARD fails to suggest teach or disclose: wherein the top surface of the mesa structure has x-y dimensions, each x dimension and y dimension of 1 to 100 µm. One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not be reasonably motivated to modify GRIMARD, by having wherein the top surface of the mesa structure has x-y dimensions, each x dimension and y dimension of 1 to 100 µm, and the applicant has done so for the benefit of the surface tension forces the liquid bonding layer holding the micro device to the carrier substrate to be domination over other forces holding the micro device [0065].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748